Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 1 of 17 PageID #: 887




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


     MELISSA CHEN and DARIO SALAS, on behalf
     themselves and all others similarly situated,

                            Plaintiffs,                    Case No. 18 Civ. 690-SEB-TAB
           v.
     GENESCO, INC. and HAT WORLD, INC. d/b/a
     LIDS,

                                    Defendants.


               DECLARATION OF JUSTIN M. SWARTZ IN SUPPORT OF
          PLAINTIFF’S UNOPPOSED RENEWED MOTION FOR APPROVAL OF
           COLLECTIVE ACTION SETTLEMENT, SERVICE PAYMENTS, AND
                         ATTORNEYS’ FEES AND COSTS

  I, Justin M. Swartz, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury as follows:

         1.       I am a partner at Outten & Golden LLP (“O&G”) in New York, NY, and co-chair

  of its Class Action Practice Group. O&G is a 70+ attorney firm with offices in Chicago, New

  York City, San Francisco, and Washington, D.C., which focuses on representing plaintiffs in a

  wide variety of employment matters, including individual and class action litigation, that involve

  wage and hour, discrimination, and harassment claims, as well as contract and severance

  negotiations.

         2.       I am an attorney in good standing admitted to practice in the State of New York

  and before this Court pro hac vice.

         3.       Together with lawyers from co-counsel firms Shavitz Law Group, P.A. (“SLG”)

  and Cohen & Malad, LLP, I have been one of the lawyers primarily responsible for the

  prosecution of Plaintiff’s claims against Defendants Genesco, Inc. and Hat World, Inc. d/b/a Lids

  (referred to herein as “Defendants” or “Lids”).
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 2 of 17 PageID #: 888




          4.      I make the statements in this Declaration based on my personal knowledge and

  would so testify if called as a witness at trial.

                                      Background and Experience

          5.      I received my J.D. from DePaul University School of Law in 1998 with honors

  and since then I have exclusively represented plaintiffs in employment litigation and other

  employee rights matters. I was admitted to the bar of the State of Illinois in 1998 and the bar of

  the State of New York in 2002. I am active in bar associations and have held many leadership

  roles including the following, among others: American Bar Association Section on Labor and

  Employment Law, Co-Chair of Equal Employment Opportunity Committee (2013-2015); Co-

  Chair Ethics and Professional Responsibility Committee (2006 through 2009); New York City

  Bar Association, Civil Rights Committee (2005 through 2008); Committee on Labor and

  Employment Law (September 2002 through June 2005); National Employment Lawyers

  Association (“NELA”), co-chair of national Wage and Hour Practice Group (2010 through

  2016); NELA - New York Chapter, Executive Board Member (2006 through 2012); and New

  York University Center for Labor and Employment Law, Advisory Board Member (2007

  through present). I speak frequently on employment law issues, including wage and hour issues.

          6.      Juno Turner is a partner in O&G and has been a member of its Class Action

  Practice Group since joining the firm in 2009. She received her J.D. from Fordham Law School

  in 2006, then served as a law clerk to the Honorable James Orenstein in the Eastern District of

  New York and worked for two years in the Labor Bureau of the New York State Attorney

  General’s Office, where she investigated and prosecuted minimum wage and overtime

  violations. She is a member of the American Bar Association’s Labor and Employment Law

  Section and its Federal Labor Standards Legislation Subcommittee. She is also a member of the



                                                      2
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 3 of 17 PageID #: 889




  National Employment Lawyers Association (“NELA”) and NELA’s New York chapter. She

  speaks periodically on employment law issues, including wage and hour topics.

         7.      Christopher M. McNerney is an Associate at O&G who works in the Class Action

  Practice Group. He represents employees in litigation and negotiation in all areas of

  employment law, including wage and hour and discrimination class actions. Before joining

  O&G in 2013, he clerked with the Honorable Sarah Netburn of the Southern District of New

  York. Mr. McNerney received his B.A., cum laude, from Macalester College in 2005, and his

  J.D., cum laude, from New York University School of Law in 2012. Mr. McNerney was named

  one of the 2017 Trial Lawyers of the Year by Public Justice.

         8.      Michael C. Danna is an associate at O&G in New York, NY, where he represents

  workers in class action wage and hour and discrimination cases. Prior to joining the firm in

  September 2017, Mr. Danna clerked for the Honorable Tanya S. Chutkan on the U.S. District

  Court for the District of Columbia. He received his B.A. from Brown University in 2011 and his

  J.D., cum laude, from New York University School of Law in 2017, where he was a Root-

  Tilden-Kern Scholar.

                                     O&G’s General Expertise

         9.      O&G is experienced and nationally recognized for its expertise in litigating

  complex class actions, including wage and hour cases like this one. See, e.g., Straunch v.

  Computer Science Corp., 322 F.R.D. 157, No. 14 Civ. 956, 2017 WL 2829652, at *24 n.15 (D.

  Conn. June 30, 2017) (in wage and hour litigation, finding that O&G “adequately represent[s]

  the interests of the putative class”), motion to decertify denied, 2017 WL 4683993 (D. Conn.

  Oct. 18, 2017); Walsh v. CorePower Yoga LLC, No. 16 Civ. 5610, 2017 WL 589199, at *8 (N.D.

  Cal. Feb. 14, 2017) (O&G has “a proven track record in the prosecution of class actions as they



                                                  3
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 4 of 17 PageID #: 890




  have successfully litigated and tried many major class action cases”); Jacob v. Duane Reade,

  Inc., No. 11 Civ. 0160, 2016 WL 3221148, at *1 (S.D.N.Y. June 9, 2016) (denying motion to

  decertify class and collective of assistant store managers); Briggs v. PNC Fin. Servs. Grp., Inc.,

  No. 15 Civ. 10446, 2016 WL 1043429 (N.D. Ill. Mar. 16, 2016) (certifying collective of

  nationwide assistant managers); Watson v. Jimmy John’s, LLC, No. 15 Civ. 6010, 2015 WL

  7180516, at *1 (N.D. Ill. Nov. 13, 2015) (certifying collective of nationwide assistant managers);

  Flood v. Carlson Restaurants Inc., No. 14 Civ. 2740, 2015 WL 260436, at *1 (S.D.N.Y. Jan. 20,

  2015) (certifying collective of nationwide tipped workers); Ballinger v. Advance Magazine

  Publishers, Inc., No. 13 Civ. 4036, 2014 WL 7495092, at *7 (S.D.N.Y. Dec. 29, 2014)

  (appointing O&G as class counsel, explaining that “[b]ased on the firm’s performance before

  [the court] in this and other cases and its work in the foregoing and other cases, [the court has] no

  question that it will prosecute the interests of the class vigorously.”); Beckman v. KeyBank, N.A.,

  293 F.R.D. 467, 477 (S.D.N.Y. 2013) (noting that O&G “are experienced employment lawyers

  with good reputations among the employment law bar”); Yuzary v. HSBC USA, N.A., No. 12 Civ.

  3693, 2013 WL 1832181, at *4 (S.D.N.Y. Apr. 30, 2013) (appointing O&G as class counsel);

  Capsolas v. Pasta Resources Inc., No. 10 Civ. 5595, 2012 WL 1656920, at *2 (S.D.N.Y. May 9,

  2012) (appointing O&G as class counsel and noting O&G attorneys “have years of experience

  prosecuting and settling wage and hour class actions, and are well-versed in wage and hour law

  and in class action law”); Morris v. Affinity Health Plan, Inc., 859 F. Supp. 2d 611, 622

  (S.D.N.Y. 2012) (O&G attorneys “have substantial experience prosecuting wage and hour and

  other employment-based class and collective actions”); Johnson v. Brennan, No. 10 Civ. 4712,

  2011 WL 1872405, at *2 (S.D.N.Y. May 17, 2011) (appointing O&G as class counsel);

  McMahon v. Olivier Cheng Catering & Events, LLC, No. 08 Civ. 8713, 2010 WL 2399328, at *6



                                                   4
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 5 of 17 PageID #: 891




  (S.D.N.Y. Mar. 3, 2010) (O&G “are experienced employment lawyers with good reputations

  among the employment law bar . . . [and] have prosecuted and favorably settled many

  employment law class actions, including wage and hour class actions”); Damassia v. Duane

  Reade, Inc., 250 F.R.D. 152, 158 (S.D.N.Y. 2008) (O&G lawyers have “an established record of

  competent and successful prosecution of large wage and hour class actions, and the attorneys

  working on the case are likewise competent and experienced in the area”).

                Overview of Investigation, Litigation, and Settlement Negotiations

         10.     Before the initiation of this action, Plaintiff’s Counsel conducted a thorough

  investigation into the merits of the potential claims and defenses.

         11.     Plaintiff’s Counsel focused their investigation and legal research on the

  underlying merits of the potential class and collective action members’ claims, the damages to

  which they were entitled, and the propriety of collective action certification.

         12.     Plaintiff’s Counsel obtained and reviewed documents from Plaintiff, additional

  SMs, and other sources, including job descriptions, pay records, and corporate documents.

  Plaintiff’s Counsel also conducted in-depth interviews of multiple SMs, including the eight SMs

  who opted into this litigation.

         13.     In a letter dated May 2, 2016, Plaintiff’s Counsel—Outten & Golden LLP

  (“O&G”) and the Shavitz Law Group, P.A. (“SLG”)—informed Defendants of the allegations

  that SMs were misclassified as exempt and of their intent to litigate if a pre-litigation settlement

  could not be reached.

         14.     The parties engaged in pre-suit settlement negotiations, including attending a

  private mediation session with Mark L. Irvings, an experienced wage and hour mediator, on

  March 29, 2017.



                                                    5
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 6 of 17 PageID #: 892




         15.     As part of this process, Defendants produced data to allow the parties to calculate

  damages, including data showing the number of potential collective members in the job title,

  salaries, and weeks worked. Plaintiff’s Counsel analyzed this data and constructed a damages

  model. The parties then drafted mediation briefs setting forth their respective positions as to

  liability and damages, and Plaintiff provided Defendants with his brief so that Defendants could

  evaluate the strengths of Plaintiff’s claims.

         16.     Although the parties made progress that would eventually lead to settlement, the

  parties were unable to resolve their dispute at the mediation.

         17.     Defendant moved to dismiss Plaintiff Melissa Chen’s claims and compel

  arbitration. ECF No. 22. Plaintiff’s opposition to Defendants’ motion to dismiss was predicated

  on the then-law of the Circuit. See Lewis v. Epic Sys. Corp., 823 F.3d 1147 (7th Cir. 2016).

  After the Supreme Court overturned that decision (see Epic Systems Corp. v. Lewis, 138 S. Ct.

  1612 (2018)), Plaintiff withdrew his opposition, and Ms. Chen’s claims were compelled into

  arbitration. Plaintiff’s counsel subsequently prepared the papers required for Ms. Chen to pursue

  her claims in arbitration, and would have initiated arbitration if not for this settlement.

         18.     The parties engaged in substantial discovery. This included exchanging initial

  disclosures, drafting and responding to discovery requests and interrogatories, collecting,

  reviewing and producing responsive Plaintiff documents, reviewing thousands of pages of

  documents produced by Defendants, and preparing a deficiency letter as to that production

  (which was set to be sent just as Defendants agreed to settlement). The parties also engaged in

  extended negotiations over the terms of a protocol for the production of electronically-stored

  information.




                                                    6
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 7 of 17 PageID #: 893




         19.     The parties briefed Defendants’ contested request for Court-ordered depositions

  prior to filing their response to Plaintiff’s 216(b) motion, and attended a telephonic Court

  conference on that dispute. After the Court ordered that depositions be taken of Plaintiff Salas

  and Opt-in Plaintiffs Young and Holliday, ECF No. 92, Plaintiff’s counsel worked to coordinate

  those depositions with Defendants, negotiated a protective order, reviewed documents pertaining

  to those Plaintiffs, prepared Plaintiff Salas and Opt-in Plaintiff Holliday for their depositions,

  and defended Opt-in Plaintiff Holliday’s deposition.

         20.     On May 17, 2018, the Court scheduled a settlement conference for August 29,

  2018 and set related deadlines. Pursuant to this Order, the parties exchanged formal settlement

  proposals on August 15 and August 22, 2018, and the parties submitted confidential settlement

  statements to the Court on August 24.

         21.     In the months leading up to this settlement conference, the parties continued to

  negotiate privately in an attempt to reach a settlement.

         22.     On August 27, 2018, the parties reached agreement on the essential terms of a

  settlement.

         23.     The day after this agreement was executed, Defendants’ counsel and Plaintiff’s

  counsel jointly called the Court to inform the Court that the parties had reached a settlement, as

  indicated in the Court’s August 28, 2018 Order vacating deadlines and denying all pending

  motions without prejudice as moot.

         24.     Following the Court’s Order denying Plaintiffs’ motion for settlement approval,

  the parties resumed settlement negotiations. Over the last three months, the parties engaged in

  extensive discussions to (1) resolve the discrepancy in the proposed collective identified by the




                                                    7
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 8 of 17 PageID #: 894




  Court, and (2) reach complete agreement as to the terms of the settlement and the notice

  program.

         25.     On March 19, 2019, the parties executed the Settlement Agreement.

                                         Settlement Terms

         26.     The Settlement Agreement establishes a fund of $1,200,000.00 (the “Fund”) from

  which Eligible Settlement Collective Members can claim settlement awards. Ex. 1 (Settlement

  Agreement) ¶ 1.12. The Fund covers any Court-approved Service Payments, any Court-

  approved attorneys’ fees and costs, and the Settlement Administrator’s fees and costs, in addition

  to collective member awards. Id.

         27.     Eligible Settlement Collective Members are “current and former employees

  employed by Defendants in the position of Store Manager during the Relevant Period, who

  worked more than 40 hours in a workweek but did not receive an overtime premium for such

  hours and did not sign an arbitration agreement.” Id. ¶¶ 1.10, 1.24 (defining the “Relevant

  Period” as “the time period between August 30, 2015 and October 30, 2016”). As defined, the

  collective only includes Lids Store Managers who did not receive overtime premiums when they

  worked more than 40 hours in a workweek. There are approximately 686 Eligible Settlement

  Collective Members. Id. ¶ 1.10.

         28.     Until October 30, 2016, Lids maintained the following policy: during weeks when

  SMs “supervised” the equivalent of 80 hours or more of employee time in a week, Lids did not

  pay them overtime premiums. In those weeks when SMs “supervised” the equivalent of less

  than 80 hours of employee time, Lids paid them overtime premiums according to the fluctuating

  workweek (“FWW”) method. Pursuant to the FWW, during these workweeks Lids paid SMs an

  overtime premium of one-half of their regular hourly rate for that week for each overtime hour

  worked. Plaintiffs disagree that SMs “supervised” any employees.
                                                  8
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 9 of 17 PageID #: 895




         29.     This limitation of the settlement collective to exempt individuals prior to Lids’

  reclassification of the position was always the intent of the parties’ agreement. However, the

  term sheet that Plaintiffs previously requested the Court approve did not explicitly contain that

  limitation.

         30.     The Settlement Administrator will mail notice of the settlement, a claim form, and

  a postage prepaid return envelope to all Eligible Settlement Collective Members within fifteen

  days of the Approval Date. Id. ¶¶ 1.2, 2.7. The proposed Settlement Notice and Claim Form

  will inform Eligible Settlement Collective Members of the nature of the dispute, the terms of the

  settlement, how to access their individual settlement allocations on a dedicated settlement

  website (which the Settlement Administrator will calculate based on Defendants’ data), the scope

  of the release, their right to participate or not, and provide a simple claim form for them to

  submit. Id. ¶ 3.4(i); see also id. at Ex. B (Settlement Notice and Claim Form). The Settlement

  Administrator will also mail a Reminder Postcard to all Eligible Settlement Collective Members

  fifteen days after the original Settlement Notices are mailed. Id. ¶ 2.7.

         31.     To submit a Claim Form, an Eligible Settlement Collective Member will have the

  later of: (i) 30 calendar days; or (ii) for individuals receiving a re-mailing or a Cure Letter, 45

  days from the date of the initial mailing. Id. ¶ 2.9(i). Claim Forms can be submitted by mail,

  fax, or e-mail. Id. If a Claim Form is returned and not properly completed, the Settlement

  Administrator will send a Cure Letter including a new Claim Form to be completed, and the

  Eligible Settlement Collective Member will have the remainder of 45 days from the date of the

  initial mailing to return a new Claim Form. Id.

         32.     Defendants will provide the Settlement Administrator with the Gross Settlement

  Amount and Employer Payroll Taxes within fifteen days after the Effective Date. Id. ¶¶ 1.9,



                                                    9
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 10 of 17 PageID #: 896




  3.1(ii), (iv). The Settlement Administrator will mail checks to all Participating Settlement

  Collective Members within thirty days of the Effective Date. Id. ¶¶ 1.9, 3.1(iii), (iv).

  Participating Settlement Collective Members will have 120 days to negotiate their Settlement

  Checks. Id. ¶ 3.1(iv). The Settlement Administrator will send a reminder postcard via U.S. mail

  within sixty days after the mailing to Participating Settlement Collective Members who have not

  negotiated their Settlement Checks. Id.¶ 3.1(v). Uncashed checks will revert to Defendants. Id.

  ¶ 3.1(iv).

          33.    All Participating Settlement Collective Members will release, from August 30,

  2015, through October 30, 2016, any and all local, state, and federal claims for allegedly unpaid

  overtime wages, and related claims for penalties, interest, liquidated damages, attorneys’ fees,

  costs, and expenses, related back to the full extent of the local, state and federal statutes of

  limitations, relating to those weeks in which they worked more than 40 hours in a workweek but

  did not receive an overtime premium for such hours. Id. ¶ 4.1. An Eligible Settlement

  Collective Member who does not timely execute and return a Claim Form will not release any

  claims. Id. ¶ 4.2.

          34.    Eligible Settlement Collective Members will be eligible for a settlement payment

  pursuant to an allocation formula based on the number of weeks they worked during the

  Relevant Period and did not receive an overtime premium for hours worked over 40 in those

  weeks. Id. ¶ 3.4. For each week worked by each Eligible Settlement Collective Member for

  which they did not receive an overtime premium, the Settlement Administrator will divide the

  total gross wages by the hours worked in that week, divide the result by two, and multiply that

  amount by the number of overtime hours worked that week, then sum the total for all weeks for

  each Eligible Settlement Collective Member to obtain each Eligible Settlement Collective



                                                    10
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 11 of 17 PageID #: 897




  Member’s “unpaid overtime premium,” then sum together all unpaid overtime premiums to

  obtain the “Denominator.” Id. ¶ 3.4(i)(b)(1). The Settlement Administrator will then divide each

  Eligible Settlement Collective Member’s unpaid overtime premiums by the Denominator to

  obtain each Eligible Settlement Collective Members’ “Percentage Interest in the Net Settlement

  Fund.” Id. ¶ 3.4(i)(b)(2). The Settlement Administrator next will multiply each Eligible

  Settlement Collective Member’s Percentage Interest in the Net Settlement Fund by the Net

  Settlement Fund to determine each Eligible Settlement Collective Member’s Potential Settlement

  Payout. Id. ¶ 3.4(i)(b)(3).

          35.      The Settlement Administrator will distribute a check to each Participating

  Settlement Collective Member minus applicable employee payroll taxes and withholdings. Id.

  ¶ 3.4(iii)(c). For tax purposes, 50% of the payment to each Participating Collective Member

  shall be treated as back wages, subject to employee payroll taxes and withholdings, and 50% will

  be treated as interest, any applicable penalties, liquidated damages, and other non-wage relief.

  Id. ¶ 3.4(iii)(b).

          36.      The Settlement Agreement provides that Plaintiff and three other Service Payment

  Recipients will seek Court approval for service payments of $8,500. Id. ¶ 3.3(i). The other six

  Service Payment Recipients will seek Court approval for Service Payments of $2,500. The

  Service Payments are provided in recognition of assistance rendered in obtaining the benefits of

  the settlement for the collective as well as the risks the Service Payment Recipients took to do so.

  Id. ¶ 3.3(i). Plaintiff and the Service Payment Recipients assisted counsel in the investigation of

  the claims, produced documents to support the claims, helped prepare for the mediation, and

  provided their own, vital testimony that helped Plaintiff’s Counsel achieve this settlement.




                                                   11
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 12 of 17 PageID #: 898




          37.        The Settlement Administrator will be selected by Plaintiff’s counsel subject to

  Defendants’ approval. Ex. 1 (Settlement Agreement) ¶ 1.27. The Settlement Administrator’s

  fees will be paid from the Fund. Ex. 1 (Settlement Agreement) ¶ 1.12.

          38.        Under the Settlement Agreement, subject to Court approval, Plaintiff’s Counsel

  will receive $400,000 (one-third of the $1,200,000 settlement) as attorneys’ fees, plus

  reimbursement of $14,338.47 which represents reasonable out-of-pocket costs and expenses

  incurred in litigating and resolving this matter. See Ex. 1 (Settlement Agreement) ¶ 3.2; Ex. 8

  (Summary of Costs).

                                  The Settlement Is Fair and Reasonable

          39.        The settlement was the result of extensive pre-suit investigation; private

  mediation and related discovery; contested litigation involving motions to dismiss, to transfer

  venue, to stay, and to compel depositions, and Plaintiff’s 216(b) motion; discovery including the

  production of over 3,300 pages of documents, one deposition and preparation for other

  depositions; and substantial arm’s-length negotiations in preparing for the settlement conference

  set by the Court.

          40.        Recognizing the uncertain legal and factual issues involved, the parties reached

  the proposed settlement only after extensive negotiations.

          41.        The settlement amount of $1,200,000 for approximately 686 Eligible Settlement

  Collective Action Members is substantial, especially in light of the considerable risk that

  Plaintiff faces.

          42.        Following the Court’s Order, the parties engaged in extensive arm’s length

  negotiations to resolve their disagreements about the notice program. The parties ultimately

  agreed to establish a dedicated case website where Eligible Settlement Collective Members can



                                                      12
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 13 of 17 PageID #: 899




  access their estimated pro-rata share of the settlement. Ex. 1 (Settlement Agreement) at 3.4(i).

  The parties also agreed that the Settlement Administrator will send reminder postcards halfway

  through the claims period to Eligible Settlement Collective Members, and halfway through the

  period in which Participating Settlement Collective Members must cash checks, for those who

  have not done so. Id. ¶¶ 2.7, 3.1(v).

                                           Service Payments

         43.     Plaintiff Salas and Melissa Chen took substantial actions to protect the interests of

  Putative Collective Members, and those actions resulted in a substantial benefit. They

  participated in an extensive pre-suit investigation, provided documents crucial to establishing

  their claims and the claims of the putative Collective, extensively reviewed the claims presented,

  and Plaintiff Salas further assisted in preparing discovery responses, preparing for a deposition,

  and helping Plaintiff’s counsel prepare for the mediation.

         44.     Although Ms. Chen’s claim was ultimately sent to arbitration, she was the lead

  plaintiff for the first thirteen months that this case was on file, and, as noted above, provided

  valuable assistance to Plaintiff’s counsel during the initial investigation, and in litigation both

  during and after that time.

         45.     Opt-in Plaintiff Eric Holliday similarly spent several days preparing for and

  participating in a deposition, and he and other Service Payment Recipients prepared declarations

  in support of Plaintiff’s 216(b) Motion. Lindsay Dias filed a separate SM case in Massachusetts,

  which will be dismissed as part of the approval process here.

         46.     The actions of Plaintiff and service payment recipients have resulted in substantial

  benefit to the class, leading to an overall potential gross recovery of $1,200,000.00.




                                                    13
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 14 of 17 PageID #: 900




         47.     Plaintiff and the other service award recipients undertook substantial direct and

  indirect risk. They agreed to bring the action in their names, to submit declarations in support of

  Plaintiff’s 216(b) Motion, to be deposed, and to testify if there was a trial.

         48.     Plaintiff and other service award recipients spent a significant amount of time and

  effort in pursuing this litigation on behalf of the Putative Collective Members. This included the

  time and effort they expended in pre-litigation assistance to Plaintiff’s counsel in investigating

  the claims brought, assisting in the preparation and review of the complaint, preparing for the

  mediation, assisting in the drafting and review of their declarations in support of Plaintiff’s

  216(b) Motion, preparing for and, in Mr. Holliday’s case, sitting for, depositions.

         49.     The requested Service Payments amount to 3.38% of the total recovery, which is

  a reasonable percentage.

                                      Attorneys’ Fees and Costs

         50.     This settlement will provide Eligible Settlement Collective Members with a

  substantial cash payment. The Settlement Agreement provides that Defendants will pay a

  maximum settlement amount of $1,200,000.00 to settle Plaintiff’s claims. See Ex. 1 (Settlement

  Agreement) ¶ 1.12. This is well within the range of reasonable recoveries for the Collective.

         51.     The settlement represents significant value given the attendant risks of litigation.

  If Plaintiff continued to litigate, he would have to contend with the risks of proving SMs were

  non-exempt, as well as risks at class certification.

         52.     Before agreeing to take on this matter, Plaintiff’s counsel agreed with Plaintiff to

  request no more than one-third of any (at that time uncertain) future recovery, plus costs.

         53.     Plaintiff’s counsel created that benefit for the putative Collective, and there are no

  barriers to claiming it. Plaintiff’s counsel have drafted a simple notice and claim form, planned



                                                    14
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 15 of 17 PageID #: 901




  robust efforts to locate Collective Members for whom the initial notices are returned

  undeliverable, and allowed Collective Members to return claim forms via mail, email, or fax.

         54.      Plaintiff’s expenses were incidental and necessary to counsel’s representation.

  These expenses include the filing fee, pro hac vice admissions, postage, transportation, working

  meals, printing, Plaintiff’s share of the mediator’s fee, and electronic research.

                                                Exhibits

         55.      Attached hereto as Exhibit 1 is a true and correct copy of the Settlement

  Agreement, dated March 19, 2019.

         56.      Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff’s Proposed

  Order Granting Plaintiff’s Unopposed Renewed Motion for Approval of Collective Action

  Settlement, Service Awards, and Attorneys’ Fees and Costs.

         57.      Attached hereto as Exhibit 3 is a true and correct copy of Watson v. BMO Fin.

  Corp., No. 15 Civ. 11881 (N.D. Ill. July 11, 2016).

         58.      Attached hereto as Exhibit 4 is a true and correct copy of Besic v. Byline Bank,

  Inc., No. 15 Civ. 8003 (N.D. Ill. Oct. 26, 2015).

         59.      Attached hereto as Exhibit 5 is a true and correct copy of the Declaration of

  Gregg I. Shavitz.

         60.      Attached hereto as Exhibit 6 is a true and correct copy of the Declaration of Scott

  D. Gilchrist.

         61.      Attached hereto as Exhibit 7 is a true and correct copy of In re Guidant Corp.

  ERISA Litig., No. 05 Civ. 1009, slip op. (S.D. Ind. Sept. 10, 2010).

         62.      Attached hereto as Exhibit 8 is a true and correct summary of the costs incurred

  by O&G in this action (“O&G Costs Summary”).



                                                   15
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 16 of 17 PageID #: 902




  Dated: March 22, 2019
         New York, NY
                                      Respectfully submitted,

                                      /s/ Justin M. Swartz

                                      OUTTEN & GOLDEN LLP
                                      Justin M. Swartz (admitted pro hac vice)
                                      685 Third Avenue, 25th Floor
                                      New York, NY 10017
                                      Telephone: (212) 245-1000
                                      Facsimile: (646) 509-2060
                                      jms@outtengolden.com

                                      Attorney for Plaintiff and the Putative Settlement
                                      Collective




                                        16
Case 1:18-cv-00690-SEB-TAB Document 115 Filed 03/22/19 Page 17 of 17 PageID #: 903




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 22, 2019, a copy of the foregoing document was filed

  electronically. Service of this filing will be made on all ECF-registered counsel by operation of

  the court’s electronic filing system. Parties may access this filing through the court’s system.


                                                /s/ Justin M. Swartz
                                                Justin M. Swartz (admitted pro hac vice)
                                                685 Third Avenue, 25th Floor
                                                New York, NY 10017
                                                Telephone: (212) 245-1000




                                                  17
